                   Case 1:19-cr-00297-ELR-JSA Document 11 Filed 08/14/19 Page 1 of 2
AO 98 (Rev 12/I I)Appearance Bond                                                                                                    ..   rn Iki   nD~’r~?4nURT
                                                                                                                                           U.S.D.C. Atlanta
                                                                                                                                                       -


                                      UNITED STATES DISTRICT COURT
                                                                      for the                                                                  AUG 142018
                                                           Northern District of Georgia                                                    -   s~  -   N, Clerk
                    United States of America                                 )                                                B’t’         ~e’             Deputy Cl€
                               V.                                            )
                                                                             )           CaseNo.                        1:19-CR-297
                    TODD CHRISLEY
                              Defendant

                                                             APPEARANCE BOND

                                                            Defendant’s Agreement
I, TODD CHRISLEY                                                (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
              X )        to appear for court proceedings;
            ( X )        if convicted, to surrender to serve a sentence that the court may impose; or
            (      ) to comply with all condition~ set forth in the Order Setting Conditions of Release.
                                                                  Type of Bond
(    )   (1) This is a personal recognizance bond.

(        (2) This is an unsecured bond of$            ~‘tç4627. gO
(    )   (3) This is a secured bond of$                                                        ,secured by:

             )   (a) $                                 ,   in cash deposited with the court.

         (   )   (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                 (describe the cash or other property, including claims on   it   —   such as alien, mortgage or loan   —   and attach proof of
                  ownership and value)~



                  If this bond is secured by real property, documents to protect the secured interest may be filed of record.

                 (c) a bail bond with a solvent surety (attach a copy ofthe bail bond, or describe it and id nt(/j’ the surety):




                                                     Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
Release ofthe Bond The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.
                   Case 1:19-cr-00297-ELR-JSA Document 11 Filed 08/14/19 Page 2 of 2
AO 98 (Rev 12 II) Appearance Bond                                                                                                  Page 2



                                                            Declarations

Ownership of the Property. I, the defendant       —   and each surety   —   declare under penalty of perjury that:

         (1)         all owners of the property securing this appearance bond are included on the bond;
         (2)         the property is not subject to claims, except as described above; and
         (3)         I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                     while this appearance bond is in effect.
Acceptance. I, the defendant and each surety have read this appearance bond and have either read all the conditions
                                                      —


of release set by the court or had them explained to me. I agree to this Appearance Bond. I, the defendant and each
surety declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)


Date:             \4                                                               _______                    ____________

                                                                                                 Defendant s signature



         (I) Surely property owner printed name                                 (1) Surety property owner — signature and date



         (I) Surety/property owners address                                     (I) Surety/property owner s city state/zip




         (2) Surety/property owner printed name                                 (2) Surety property owner      signature an   ae



         9)    Surety property owner s address                                  (2) Surety property owner ‘s city/state/zip




         (3) Surety/property owner printed name                                 (3) Surety property owner      signature an   ae



         (3) Surety/property owner’s address                                    (3) Surety/property owner ‘s city state/zip




                                                                  CLERK OF COURT



                                                                                        ignature ofClerk or Deputy Clerk

                                                             APPROVED



                                                                                 Signature,    cf1.~f&3d   tates M~Thtrate Judge
